[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-16205                    JUNE 30, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                  D. C. Docket No. 05-00207-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

JAVIER CASTRO ESTUPINAN,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (June 30, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Javier Castro Estupinan appeals his 135-month sentence imposed
for possessing with intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

App. U.S.C. § 1903(a),(g) and 21 U.S.C. § 960(b)(1)(B)(ii), and conspiring to

possess with intent to distribute five kilograms or more of cocaine while on board a

vessel subject to the jurisdiction of the United States, in violation of 46 App.

U.S.C. § 1903(a),(g),(i), and 21 U.S.C. § 960(b)(1)(B)(ii). On appeal, Estupinan

argues that: (1) the district court clearly erred in finding that he was not entitled to

a minor-role reduction pursuant to U.S.S.G. § 3B1.2(b); and (2) the sentence

imposed by the court was unreasonable. Each issue is discussed in turn.

                              I. Minor-Role Reduction

      Estupinan argues that the district court clearly erred in not granting him a

minor-role reduction because other individuals involved in the conspiracy played a

far superior role than him and he was: (1) not the owner of the boat; (2) did not

plan the trip; (3) did not help with navigation; (4) was not the owner of the drugs;

(5) was not paid commission for the sale of the drugs; and (6) did not participate in

any decision making. Estupinan argues that he was “merely a courier” and “only a

sailor” and that other similarly situated defendants have received mitigating role

reductions and lesser sentences. Estupinan argues further that the courts treat

similarly situated defendants, like himself, in a disparate manner.



                                           2
       “[We have] long and repeatedly held that a district court’s determination of a

defendant’s role in the offense is a finding of fact to be reviewed only for clear

error.” United States v. Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir. 1999)

(en banc). The proponent of the downward adjustment always bears the burden of

proving the mitigating role in the offense by a preponderance of the evidence. Id.

at 939. In determining the defendant’s role, the decision falls within the sound

discretion of the district court: “a trial court’s choice between ‘two permissible

views of the evidence’ is the very essence of the clear error standard of review.”

Id. at 945.

       Pursuant to U.S.S.G. § 3B1.2 (b), a district court must decrease the

defendant’s offense level by two “if the defendant was a minor participant.”

U.S.S.G. § 3B1.2(b). A minor participant is one “who is less culpable than most

other participants, but whose role could not be described as minimal.” Id. at

comment. (n.5).

       Two legal principles should guide the district court in determining the

defendant’s role. De Varon, 175 F.3d at 934. First, “the district court must

measure the defendant's role against [his] relevant conduct, that is, the conduct for

which [he] has been held accountable under U.S.S.G. § 1B1.3.” Id. In

determining a defendant’s conduct in the offense, the “amount of drugs is a



                                           3
relevant factor and . . . under some circumstances it may be dispositive.” Id. at

943. Moreover, “a defendant’s status as a drug courier does not alter the principle

that the district court must assess the defendant’s role in light of the relevant

conduct attributed to [him].” Id. at 942. A “courier status in and of itself is not

dispositive of whether a defendant is entitled to or precluded from receiving a

downward adjustment for [his] role in the offense.” Id. Second, “where the record

evidence is sufficient, the district court may also measure the defendant’s conduct

against that of other participants” in the crime. Id. at 934.

      After reviewing the record, we conclude that the district court’s decision to

deny Estupinan a minor-role reduction is supported by the record. Under the first

prong of the De Varon test, Estupinan’s relevant conduct arose out of his own

activities and his criminal agreement to transfer 4,300 kilograms of cocaine by

vessel. Under the second prong of the De Varon test, when comparing Estupinan’s

role to the role of other participants in the offense, the facts describing the offense

show that he is equally culpable to the other participants and that the only

defendant who appeared to be more involved than Estupinan and the other

defendants was the defendant identified as the master of the vessel. Based on these

findings, the district court properly denied Estupinan’s request for a minor-role

reduction.



                                            4
                          II. Reasonableness of Sentence

       Estupinan argues that his sentence of 135 months imprisonment is

unreasonable because the court should have placed more weight on the fact that

Estupinan’s involvement in the offense resulted from his responsibility for several

family members that all live in poverty with no government assistance and that he

did not board the vessel to carry drugs, but rather to obtain money to support and

feed himself and his family. Estupinan argues further that the district court should

have adjusted his sentence based on the unwarranted sentence disparities that have

resulted from some defendants receiving minor role reductions and others who

have not.

      Pursuant to the Supreme Court’s instructions in United States v. Booker, we

review a district court’s sentence, imposed after consulting the guidelines and

considering the factors set forth at § 3553(a), for reasonableness. 543 U.S. 220,

264-65 (2005); United States v. Williams, 435 F.3d 1350, 1353 (11th Cir. 2006)

(“Under Booker, we review a defendant’s ultimate sentence for reasonableness.”).

In assessing the reasonableness of a sentence, the factors that a district court should

consider include the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for adequate deterrence and protection of

the public, the pertinent Sentencing Commission policy statements, and the need to



                                           5
avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a). The

reasonableness review is “deferential” and focuses on whether the sentence

imposed achieves the purposes of sentencing as stated in § 3553(a). United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “Further, a laundry list of § 3553(a)

factors is not required because ‘nothing in Booker or elsewhere requires the district

court to state on the record that it has explicitly considered each of the § 3553(a)

factors or to discuss each of the § 3553(a) factors.’” Williams, 435 F.3d at 1353-

54.

      We are persuaded that Estupinan’s sentence was reasonable as reflected by

the district court’s consideration of the guideline range and the § 3553(a) factors.

The district court’s deliberations reflect consideration of: (1) the nature and

circumstances of the offense; (2) the need for adequate deterrence and protection

of the public; and (3) the history and characteristics of the defendant. Because the

imposition of Estupinan’s sentence was reasoned and reflected consideration of

the relevant factors under § 3553(a), including the advisory guideline range, we

conclude that Estupinan’s sentence is reasonable.

      For the above-stated reasons, we affirm Estupinan’s conviction and

sentence.

      AFFIRMED.



                                           6